 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MONICA K. LAM, et al.,                               No. 2:19-cv-00709-TLN-CKD
12                      Plaintiffs,
13          v.                                            ORDER
14   PENNY MAC, et al.,
15                      Defendants.
16

17          Plaintiffs are proceeding in this action pro se. This matter was referred to the undersigned

18   in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Before the court is

19   plaintiffs’ request for “a continuance for hearing [their] case” and request for “an extension of a

20   month to submit an additional amended complaint.” (ECF No. 30.) Also scheduled before the

21   court is defendant Fidelity National Title’s motion to dismiss the complaint, which hearing is

22   currently scheduled for August 14, 2019. (ECF No. 27.)

23          Plaintiffs move to file a second amended complaint because they were informed “by

24   GrandView Financial LLC, that they will be filing a related case to [this case] regarding the same

25   subject property and conduct related to it.” (Id.)

26          Regarding a request to amend a complaint, Local Rule 137 provides:

27                  If filing a document requires leave of court, such as an amended
                    complaint after the time to amend as a matter of course has expired,
28                  counsel shall attach the document proposed to be filed as an exhibit
                                                    1
 1                   to moving papers seeking such leave and lodge a proposed order as
                     required by these Rules. If the Court grants the motion, counsel
 2                   shall file and serve the document in accordance with these Rules
                     and the Federal Rules of Civil and Criminal Procedure.
 3

 4   See also L.R. 183 (“All obligations placed on ‘counsel’ by these Rules apply to individuals

 5   appearing in propria persona.”). Further, a motion for leave to amend must comply with Local

 6   Rule 230 and should be noticed on the undersigned’s law and motion calendar.

 7           Here, plaintiffs’ request to amend the operative first amended complaint is procedurally

 8   deficient.1 Without the ability to review plaintiffs’ proposed second amended complaint, the

 9   undersigned cannot determine if, for example, granting plaintiffs further leave to amend would be

10   futile or if plaintiffs seek further leave to amend in good faith. See AmerisourceBergen Corp. v.

11   Dialysist W., Inc., 465 F.3d 946, 951 (9th Cir. 2006) (stating that “a district court need not grant

12   leave to amend where the amendment: (1) prejudices the opposing party; (2) is sought in bad

13   faith; (3) produces an undue delay in litigation; or (4) is futile”). In that regard, plaintiffs fail to

14   explain what they seek to include in a second amended complaint given the fact that “GrandView

15   Financial LLC” is not a named defendant. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir.

16   1987) (explaining that leave to amend should not be granted where it appears amendment would

17   be futile). At best, it appears plaintiffs or GrandView Financial LLC may want to relate the

18   separate case with the instant case. However, that is not accomplished through an amended

19   complaint but rather the procedures under Local Rule 123 and related federal rules and statutes.

20           For these reasons, the court will deny plaintiffs’ request to file a second amended

21   complaint without prejudice. If plaintiffs still believe a second amended complaint is warranted,

22   they must file their request to amend in accordance with the Local Rules and applicable federal

23   rules and statutes.

24   1
       The court previously addressed plaintiffs’ motion to amend (ECF No. 9), which also failed to
     fully comply with the Local Rules by providing a copy of the proposed amended complaint and
25   noticing the motion on the undersigned’s calendar. At the time the motion was filed, however, no
26   party had appeared in the case. Given that several defendants have now appeared in this case, it
     is imperative that plaintiffs comply with the court’s Local Rules and applicable federal rules and
27   statutes, which afford all parties an opportunity to respond to plaintiffs’ requests. In light of
     plaintiffs’ pro se status, and in the interests of justice, the court will now provide plaintiffs with an
28   opportunity to fully comply with the Local Rules.
                                                          2
 1             Separately, because plaintiff’s first amended complaint superseded the operative
 2   complaint, defendant Fidelity National Title’s August 14, 2019 motion to dismiss hearing shall be
 3   vacated without prejudice to defendant re-filing and re-noticing a motion to dismiss plaintiffs’
 4   first amended complaint, if necessary.
 5             Accordingly, IT IS HEREBY ORDERED that plaintiffs’ request for “extension of a
 6   month to submit an additional amended complaint” (ECF No. 30) is denied without prejudice.
 7             IT IS FURTHER ORDERED that the August 14, 2019 hearing on defendant Fidelity
 8   National Title’s motion to dismiss (ECF No. 27) is vacated. Defendant shall re-file and re-notice,
 9   if necessary, a motion to dismiss plaintiffs’ operative first amended complaint (ECF No. 28) in
10   accordance with applicable Federal Rules of Civil Procedure and this court’s Local Rules.
11   Dated: July 22, 2019
12

13

14

15

16   15 lam709.lta

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
